Per Curiam.-
The entry of appeal in this cause was filed and recorded on July 7th, 1910, and made returnable October 6th, 1910.
Chapter 5638, Acts of 1907, requires that a writ of error “shall be returnable to a day either in term time or vacation more than thirty days and not more than ninety days from the date of the writ.” Under section 1912, of the General Statutes of 1906, an appeal in a chancery cause is governed as to the return day by the provisions as to writs of error. Parker v. Evening News Publishing Co., 54 Fla., 482, 44 South. Rep., 718.
As October 6th is “more than ninety days from the date of the” appeal, the entry of appeal is not made in accordance with the statue and the appeal is .dismissed.
*505Whitfield, C. J., and Shackleford and Cockrell, J. J., concur;
Taylor, Hooker and Parki-iill, J. J., concur in the opinion.